Priority
 1.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(b) as follows:
               The applicant has not filed a certified copy of the 201911207419.3 application as required.

Allowable Subject Matter
2.         Claims 1 and 3-18 are allowed.

3.	This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 06/04/2021]. Furthermore, Examiner states none of the reference either alone or in any obvious combination teaches and/or suggests “wherein the plurality of fingerprint scanning lines comprises a plurality of reset control scanning lines and a plurality of output control scanning lines; wherein the first fingerprint-identification cascade scanning circuit is electrically connected to the plurality of reset control scanning lines respectively, wherein the first fingerprint-identification cascade scanning circuit is configured to generate and output reset control signals for fingerprint identification to the plurality of reset control scanning lines; and wherein the second fingerprint-identification cascade scanning circuit is electrically connected to the plurality of output control scanning lines respectively, wherein the second fingerprint-identification cascade scanning circuit is configured to generate and output output-control signals for the fingerprint identification to the plurality of reset control scanning lines respectively” as to claims 1 and 15. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628